Citation Nr: 1414990	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-40 829	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for right shoulder rotator cuff tendonitis prior to March 2, 2012, and a rating higher than 30 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 30 percent rating for the Veteran's PTSD and a 10 percent rating then in effect for his right shoulder rotator cuff tendonitis.  

In another decision since issued in October 2012, however, during the pendency of this appeal, a local Decision Review Officer (DRO) granted a higher 30 percent rating for the right shoulder rotator cuff tendonitis effective March 2, 2012.  Subsequently, in November 2012, apparently as a consequence, the Veteran indicated he is withdrawing his appeal of this claim, so it is being summarily dismissed.  See 38 C.F.R. § 20.204 (2013).

But in further support of his claim of entitlement to a rating higher than 30 percent for his PTSD, the Veteran testified at a hearing at the RO in February 2014 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.
The claim of entitlement to a rating higher than 30 percent for the PTSD requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In a November 2012 written statement, the Veteran withdrew his appeal for a higher rating for his right shoulder disability (rotator cuff tendonitis).


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal of this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Apparently in response to receiving a higher rating for his right shoulder disability in an October 2012 decision, the Veteran submitted a November 2012 written statement withdrawing his appeal of this claim, so including for an even greater rating since it is presumed he is seeking the highest possible rating unless, as here, he indicates he is content with a lesser rating, albeit higher than the rating he had.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.


ORDER

The claim of entitlement to a rating higher than 10 percent for the right shoulder rotator cuff tendonitis prior to March 2, 2012, and a rating higher than 30 percent since, is dismissed.


REMAND

Additional development of the record is necessary prior to deciding the remaining claim of entitlement to a rating higher than 30 percent for the PTSD.  Namely, the Veteran needs to be reexamined reassessing the severity of this service-connected disability.  He last had a VA compensation examination concerning this disability in February 2012, so more than 2 years ago.  During his February 2014 Travel Board Hearing, he indicated his PTSD had worsened since that examination to the point that he has chronic sleep impairment (only sleeps about 21/2-3 hours each night, has recurring combat dreams and resultantly thrashes about), but also because he has more frequent panic attacks, ritualistic behaviors, and is unable to establish and maintain relationships.  So to afford proper consideration of this claim and suggestion of his worsening impairment, another examination is needed to assist in making this important determination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

Prior to arranging for this additional VA compensation examination, however, VA records of treatment and evaluation for PTSD from February 2012 to the present should be obtained.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file copies of all VA records of treatment and evaluation for psychiatric disability, including especially PTSD, dated since February 2012.

2.  Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims folder, including the prior February 2012 VA psychiatric examination report, VA treatment records from February 2012 to the present, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3.  Then readjudicate this claim of entitlement to a rating higher than 30 percent for the PTSD in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


